         

Exhibit 10.16
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Between
NRG Energy, Inc.
and
David W. Crane
     THIS AGREEMENT is made as of December 4, 2008, between NRG Energy, Inc.
(the “Company”), and David W. Crane (“Executive”).
     WHEREAS, the Company has employed the Executive as its President and Chief
Executive Officer since December 1, 2003, pursuant to the terms of an Employment
Agreement which was amended as of March 3, 2006 (“Original Agreement”) and is
scheduled to expire by its terms on December 31, 2008; and
     WHEREAS, the parties wish to extend and modify the Original Agreement to
more accurately reflect current circumstances.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Employment. The Company shall continue to employ Executive, and
Executive hereby agrees to continue in employment with the Company, upon the
terms and conditions set forth in this Agreement for the period beginning on
December 4, 2008 (the “Effective Date”) and ending as provided in Section 5
hereof (the “Employment Period”).
     2. Position and Duties.
     (a) During the Employment Period, Executive shall serve as the President
and Chief Executive Officer (“CEO”) of the Company and shall have the normal
duties, responsibilities, functions and authorities customarily exercised by the
President and CEO of a company of similar size and nature as the Company. During
the Employment Period, Executive shall render such administrative, financial and
other executive and managerial services to the Company and its affiliates which
are consistent with Executive’s position, as the Board of Directors of the
Company (the “Board”) may from time to time direct.
     (b) During the Employment Period, Executive shall report to the Board and
shall devote his best efforts and his full business time and attention (except
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company. Executive shall perform
his duties, responsibilities and functions to the Company hereunder to the best
of his abilities in a diligent, trustworthy, professional and efficient manner
and shall comply with the Company’s policies and procedures in all material
respects. In performing his duties and exercising his authority under this
Agreement, Executive shall support and implement the business and strategic
plans approved from time to time by the Board. During the Employment Period,
Executive shall not serve as an officer or director of, or otherwise perform
services for compensation for, any other entity without the prior written
consent of the Board. Executive may serve as an officer or director of, or
otherwise participate in, purely educational, welfare, social, religious and
civic organizations so long as such activities

1



--------------------------------------------------------------------------------



 



do not interfere with Executive’s employment. Nothing contained herein shall
preclude Executive from (i) engaging in charitable and community activities;
(ii) participating in industry and trade organization activities; (iii) managing
his and his family’s personal investments and affairs; and (iv) delivering
lectures, fulfilling speaking engagements or teaching at educational
institutions; provided, that such activities do not materially interfere with
the regular performance of his duties and responsibilities under this Agreement.
     3. Compensation and Benefits.
     (a) Beginning on the Effective Date, and ending on December 31, 2008,
Executive’s annual base salary shall be One Million One Hundred Thousand Dollars
($1,100,000.00). For each subsequent annual period thereafter, the Executive’s
annual base salary shall be reviewed by the Board, which shall determine whether
to grant an increase (such initial annual base salary and the annual base salary
as determined and adjusted upward from time to time by the Board are referred to
herein as the “Base Salary”). The Base Salary shall be payable by the Company in
regular installments in accordance with the Company’s general payroll practices
(in effect from time to time) but in any event no less frequently than monthly.
For purposes of this Agreement, the Base Salary shall not include any other type
of compensation or benefit paid or payable to the Executive.
     (b) Bonuses and Incentive Compensation.
     (i) Annual Bonus. Beginning for fiscal year 2008 and for each fiscal year
thereafter during the Employment Period, based on achievement of criteria
determined by the Board as soon as administratively practicable following the
beginning of each such fiscal year with input from Executive, Executive will be
entitled to an annual bonus with a target amount equal to 100% of the
Executive’s then Base Salary (the “Annual Bonus”). The Company shall pay the
Annual Bonus in a single cash lump-sum after the end of the Company’s fiscal
year in accordance with procedures established by the Board, but in no event
later than two and one-half months after the end of such fiscal year.
     (ii) Maximum Bonus. In addition to the Annual Bonus referenced in paragraph
3(b)(i), beginning for fiscal year 2008 and for each fiscal year thereafter
during the Employment Period, based on achievement of criteria determined by the
Board as soon as administratively practicable following the beginning of each
such fiscal year with input from Executive, Executive shall be eligible to
receive a “maximum bonus” in an amount up to, but not exceeding, 100% of
Executive’s then Base Salary (the “Maximum Bonus”). The Company shall pay the
Maximum Bonus in a single cash lump-sum following the end of the Company’s
fiscal year in accordance with procedures established by the Board, but in no
event later than two and one-half months after the end of such fiscal year.
     (iii) Long Term Incentive. The Company has previously provided Executive
with a combination of restricted stock or units (“restricted stock”) and stock
options that were defined as the “Executive LTIP” under Original Agreement (for
purposes of this Agreement such awards shall also be referred to herein as the
“Executive LTIP”), pursuant to paragraph 3(b)(iv) of the Original Agreement,
which is incorporated herein by

2



--------------------------------------------------------------------------------



 



reference. The Executive LTIP shall be governed by the terms of paragraph
3(b)(iv) of the Original Agreement and the applicable award agreements entered
into by the Company and the Executive. In addition, Executive shall be eligible
to participate in the NRG Energy, Inc. Long-Term Incentive Plan, on such terms
and conditions as are stated therein.
     (c) During the Employment Period, the Company shall promptly reimburse
Executive for all reasonable business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.
During the Employment Period, the Company will promptly reimburse Executive for
reasonable expenses incurred for annual tax return preparation, and ongoing tax
advice and financial planning, and for reasonable legal expenses incurred in
connection with negotiating this Agreement and the other agreements referred to
herein; provided that such reimbursements must be made prior to the end of the
calendar year following the calendar year in which such expense was incurred.
     (d) In addition to the Base Salary and any bonuses and incentives payable
to Executive pursuant to this Section 3, Executive shall also be entitled to the
following benefits during the Employment Period, unless otherwise modified by
the Board:
     (i) participation in the Company’s retirement plans, health and welfare
plans and disability insurance plans, under the terms of such plans and to the
same extent and under the same conditions such participation and coverages are
provided to other senior management of the Company;
     (ii) term life insurance with a death benefit of $7.75 million;
     (iii) prompt reimbursement of the costs, not to exceed $10,000 per year,
Executive incurs in obtaining additional disability insurance coverage with a
monthly disability benefit of up to $30,000;
     (iv) five weeks paid vacation each calendar year; and
     (v) coverage under the Company’s director and officer liability insurance
policy.
     4. Board Membership. With respect to all regular elections of directors
during the Employment Period, the Company shall nominate, and use its reasonable
efforts to cause the election of, Executive to serve as a member of the Board.
Effective upon the termination or expiration of the Employment Period, Executive
shall resign as a director of the Company and its affiliates, as the case may
be.
     5. Termination.
     (a) The Employment Period shall end on December 31, 2009, provided,
however, that the Employment Period shall be automatically renewed for
successive one-year terms

3



--------------------------------------------------------------------------------



 



thereafter on the same terms and conditions set forth herein unless either party
provides the other party with notice that it has elected not to renew the
Employment Period at least 90 days prior to the end of the initial Employment
Period or any subsequent extension thereof. Notwithstanding the foregoing, (i)
the Employment Period shall terminate immediately upon Executive’s resignation
(with or without “Good Reason,” as defined in the Company’s Executive Change in
Control and General Severance Plan, as in effect from time to time (the
“Severance Plan”)), death or Disability (as defined herein) or (ii) the
Employment Period may be terminated by the Company at any time prior to such
date for “Cause” (as defined in the Severance Plan) or without Cause. Except as
otherwise provided herein, any termination of the Employment Period by the
Company shall be effective as specified in a written notice from the Company to
Executive, but in no event more than 30 days from the date of such notice.
     (b) For purposes of this Agreement, the definition of Good Reason shall
also include the following without Executive’s consent:
     (i) Any failure by the Company to comply with any of the provisions of this
Agreement, other than any isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of written notice thereof given by the Executive;
     (ii) Any failure to elect Executive to the Board at any regular election of
directors during the Employment Period, or any removal of Executive from the
Board, for any reason, during the Employment Period; or
     (iii) A change in reporting structure of the Company where Executive is
required to report to someone other than the Board;
provided that in no event shall Executive have Good Reason to terminate his
employment unless (A) Executive gives notice to the Company of the existence of
the condition constituting Good Reason within 90 days of the initial existence
of the condition; (B) the Company does not cure such condition within 30 days of
its receipt of such notice; and (C) Executive actually terminates his employment
within 180 days following the initial existence of the condition constituting
Good Reason.
     6. Severance.
     (a) Termination without Cause or for Good Reason.
     (i) In the event of Executive’s termination of employment with the Company
(i) by the Company without Cause, (ii) by Executive for Good Reason or (iii) if
the Company notifies Executive pursuant to Section 5 that it has elected not to
renew this Agreement after the initial term or any subsequent one-year term,
Executive shall be entitled to the severance benefits set forth below in
Section 6(a)(ii); provided, however, if such termination of employment or
election of non-renewal occurs within twenty-four (24) months immediately
following a Change in Control (as defined in the Severance Plan) of the Company,
Executive shall in lieu of the severance benefits provided under
Section 6(a)(ii) hereof become entitled to the severance benefits set forth
below in Section 6(a)(iii).

4



--------------------------------------------------------------------------------



 



     (ii) As a condition to the payment of the following severance benefits,
within 45 days of the Executive’s termination of employment, the Executive shall
execute and deliver, and the applicable revocation period shall have expired
with respect to, the “Release” in the form attached hereto as Exhibit A, in
consideration for which the Company agrees to the following:

  (A)   The Company shall pay Executive, upon the date that is 45 days following
the termination of employment, a lump-sum cash payment in an amount equal to two
times the Executive’s annual Base Salary (as in effect at the date of
Executive’s termination determined without regard to any reduction in such Base
Salary constituting Good Reason).     (B)   The Company shall pay Executive 50%
of the Annual Bonus then in effect that Executive would have received based upon
actual satisfaction of the underlying performance conditions through the end of
the current bonus period, and further pro-rated for the number of days during
such year that Executive was employed by the Company, with such bonus to be paid
at the time such bonus would otherwise have been paid had Executive not been
terminated;     (C)   All restricted stock, stock options and other equity
awards granted under the Executive LTIP, described in paragraph 3(b)(iv) of the
Original Agreement, shall vest in full on the date of such termination of
employment, and all stock options shall continue to be exercisable for the
remainder of their stated terms.     (D)   For eighteen (18) months from the
date of termination (the “Benefits Continuation Period”), the Company shall
reimburse the Executive for his cost to participate in COBRA benefits
continuation coverage.     (E)   The Company shall pay Executive the amounts
described in Section 6(d).

     (iii) As a condition to the payment of the following severance benefits,
within 45 days of the Executive’s termination of employment, the Executive shall
execute and deliver, and the applicable revocation period shall have expired
with respect to, the “Release” in the form attached hereto as Exhibit A, in
consideration for which the Company agrees to the following:

  (A)   The Company shall pay Executive, upon the date that is 45 days after
termination of employment, a lump-sum cash payment in an amount equal to two and
ninety-nine one-hundredths (2.99) times the sum of the following:
(x) Executive’s annual Base Salary (as in effect at the date of Executive’s
termination determined without

5



--------------------------------------------------------------------------------



 



regard to any reduction in such Base Salary constituting Good Reason) and
(y) Executive’s target Annual Bonus (excluding the Maximum Bonus but determined
without regard to any reduction in such target Annual Bonus constituting Good
Reason) for the year in which the termination of employment occurs.

  (B)   The Company shall pay Executive the Annual Bonus then in effect that
Executive would have received based upon actual satisfaction of the underlying
performance conditions through the end of the current bonus period, and further
pro-rated for the number of days during such year that Executive was employed by
the Company, with such bonus to be paid at the time such bonus would otherwise
have been paid had Executive not been terminated;     (C)   All restricted
stock, stock options and other equity awards granted under the Executive LTIP,
described in paragraph 3(b)(iv) of the Original Agreement, shall vest in full on
the date of such termination of employment, and all stock options shall continue
to be exercisable for the remainder of their stated terms.     (D)   For
eighteen (18) months from the date of termination (the “Change in Control
Benefits Continuation Period”), the Company shall reimburse the Executive for
his cost to participate in COBRA benefits continuation coverage.     (E)   The
Company shall pay Executive the amounts described in Section 6(d).

     (iv) Notwithstanding anything in this Section 6(a) to the contrary, the
benefit reimbursement provided pursuant to Section 6(a)(ii)(D) and Section
6(a)(iii)(D) shall be discontinued prior to the end of the Benefits Continuation
Period or Change in Control Benefits Continuation Period, as applicable, in the
event Executive becomes eligible for benefits from a subsequent employer similar
to those benefits Executive was receiving pursuant to his COBRA benefits
continuation, as determined by the Company in good faith. Executive shall be
deemed to have a duty to inform the Company as to the terms and conditions of
any subsequent employment and the corresponding benefits earned from such
employment, and shall provide, or cause to be provided, to the Company in
writing correct, complete and timely information concerning the same.
     (v) Notwithstanding anything herein to the contrary, if Executive is a
“specified employee” (within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)) as of his termination of employment, then
to the extent necessary to comply with the requirements of Section 409A of the
Code, no payments due Executive under this Section 6(a) shall be made earlier
than the date that is six months following Executive’s termination of
employment, at which time all payments that would otherwise have been made or
provided to Executive within that six month period shall be paid to Executive in
a lump sum.

6



--------------------------------------------------------------------------------



 



     (b) Termination for Cause or Voluntary Resignation. In the event
Executive’s employment with the Company is terminated (i) by the Board for Cause
(as defined herein), or (ii) by Executive’s resignation from the Company for any
reason other than Good Reason or Disability the Company agrees to the following:

  (A)   The Company shall pay Executive the amounts described in Section 6(d).  
  (B)   The Company shall treat all restricted stock, stock options and other
equity awards outstanding under the Executive LTIP or any other Company equity
plans in accordance with the terms of the plans or agreements under which such
awards were created or maintained. If Executive resigns from the Company for any
reason on or after November 10, 2006, all stock options granted under the
Executive LTIP will remain exercisable for the remainder of their stated terms.

     (c) Death or Disability. In the event that Executive’s employment with the
Company is terminated as a result of Executive’s death or Disability, the
Company agrees to the following:

  (A)   The Company shall pay Executive, or his estate or legal representative,
within fifteen (15) days after such termination, a lump-sum payment in an amount
equal to 50% of the target Annual Bonus then in effect (excluding the Maximum
Bonus but determined without regard to any reduction in such target Annual Bonus
constituting Good Reason) pro-rated for the number of days during such year that
Executive was employed by the Company. Any stock options granted under the
Executive LTIP that have vested will remain exercisable for the remainder of
their stated terms.     (B)   The Company shall treat all stock options under
the Executive LTIP or other equity under any other Company plans in accordance
with the terms of the plans or agreements under which such awards were created
or maintained.     (C)   The Company shall pay Executive the amounts described
in Section 6(d).

For purposes of this Section 6(c), “Disability” shall mean “disabled” as defined
in Section 409A(a)(2)(C) of the Code and the regulations promulgated thereunder.
Executive shall cooperate in all respects with the Company if a question arises
as to whether he has become disabled (including, without limitation, submitting
to an examination by a medical doctor or other health care specialists selected
by the Company and reasonably acceptable to Executive and authorizing such
medical doctor or such other health care specialist to discuss Executive’s
condition with the Company).

7



--------------------------------------------------------------------------------



 



     (d) In the case of any termination of Executive’s employment with the
Company, Executive or his estate or legal representative shall be entitled to
receive from the Company (i) Executive’s Base Salary through the date of
termination to the extent not theretofore paid, (ii) to the extent not
theretofore paid and not otherwise addressed in this Section 6, the amount of
any bonus, incentive compensation, deferred compensation and other compensation
earned or accrued by Executive as of the date of termination under any
compensation and benefit plans, programs or arrangements maintained in force by
the Company (for this purpose, Executive’s Annual Bonus, if any, for any fiscal
year shall be deemed to have accrued on the last day of such fiscal year),
(iii) any vacation pay, expense reimbursements and other cash entitlements
accrued by Executive, in accordance with Company policy, as of the date of
termination to the extent not theretofore paid, and (iv) all benefits accrued by
Executive under all benefit plans and qualified and nonqualified retirement,
pension, 401(k) and similar plans and arrangements of the Company, in such
manner and at such time as are provided under the terms of such plans and
arrangements. In the event Executive becomes entitled to receive the benefits
described in Section 6(a) hereof, such benefits shall be in lieu of other
compensation to which Executive may have been entitled pursuant to all other
agreements and plans, including without limitation, the Severance Plan.
     (e) No Other Payments. Except as provided in (a), (b), (c) or (d) above,
all of Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the
termination or expiration of the Employment Period shall cease upon such
termination or expiration, other than those expressly required under applicable
law.
     (f) No Mitigation, Et Cetera. In the event of Executive’s termination of
employment for whatever reason or in the event of breach of this Agreement by
the Company, Executive shall be under no obligation to seek other employment or
to otherwise mitigate his damages.
     (g) Offset. The Company may offset, to the fullest extent of the law, any
amounts due to the Company from the Executive, or advanced or loaned to the
Executive by the Company, from any monies owed to Executive or Executive’s
estate by reason of his termination of employment; provided that in no event
will the payment of any amount that constitutes “deferred compensation” under
Section 409A of the Code and the regulations promulgated thereunder be offset.
     (h) Limitations. Notwithstanding any other provision of Section 6 to the
contrary, (i) to the extent any benefits provided pursuant to Section 6 during
the first six months after Executive’s termination are not paid pursuant to a
qualified plan, a bona fide sick leave or vacation plan, a disability plan, a
death benefit plan or a plan providing medical expense reimbursements which are
non-taxable or a separation pay plan (within the meaning of the regulations
under Section 409A of the Code Section 409A) and Executive is a “specified
employee” within the meaning of Section 409A of the Code, Executive shall pay
the cost of such coverage during the first six months following termination and
shall be reimbursed for the cost of such coverage six months after Executive’s
termination.
     7. Indemnification.

8



--------------------------------------------------------------------------------



 



     (a) The Company agrees that (i) if Executive is made a party, or is
threatened to be made a party, to any threatened or actual action, suit or
proceeding, whether civil, criminal, administrative, investigative, appellate or
other (each, a “Proceeding”) by reason of the fact that he is or was a director,
officer, employee, agent, manager, consultant or representative of the Company
or is or was serving at the, request of the Company as a director, officer,
member, employee, agent, manager, consultant or representative of another entity
or (ii) if any claim, demand, request, investigation, dispute, controversy,
threat, discovery request or request for testimony or information (each, a
“Claim”) is made, or threatened to be made, that arises out of or relates to
Executive’s service in any of the foregoing capacities, then Executive shall
promptly be indemnified and held harmless by the Company to the fullest extent
legally permitted or authorized by the Company’s certificate of incorporation,
bylaws or Board resolutions or, if greater, by the laws of the State of
Delaware, against any and all costs, expenses, liabilities and losses
(including, without limitation, attorney’s fees, judgments, interest, expenses
of investigation, penalties, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to Executive
even if he has ceased to be a director, member, employee, agent, manager,
consultant or representative of the Company or other entity and shall inure to
the benefit of Executive’s heirs, executors and administrators. The Company
shall advance to Executive all costs and expenses incurred by him in connection
with any such Proceeding or Claim within 15 days after receiving written notice
requesting such an advance. Such notice shall include, to the extent required by
applicable law, an undertaking by Executive to repay the amount advanced if he
is ultimately determined not to be entitled to indemnification against such
costs and expenses.
     (b) Neither the failure of the Company (including the Board, independent
legal counsel or stockholders) to have made a determination in connection with
any request for indemnification or advancement under Section 7(a) that Executive
has satisfied any applicable standard of conduct nor a determination by the
Company (including the Board, independent legal counsel or stockholders) that
Executive has not met any applicable standard of conduct, shall create a
presumption that Executive has or has not met an applicable standard of conduct.
     8. Gross-up. In the event that any payment or benefit made or provided to
or for the benefit of Executive in connection with this Agreement or his
employment with the Company or the termination thereof (a “Payment”) is
determined to be subject to any excise tax (“Excise Tax”) imposed by
Section 4999 of the Code (or any successor to such Section), the Company shall
pay to Executive, prior to the time any Excise Tax is payable with respect to
such Payment (through withholding or otherwise), an additional amount (a
“Gross-Up Payment”) which, after the imposition of all income, employment,
excise and other taxes, penalties and interest thereon, is equal to the sum of
(i) the Excise Tax on such Payment plus (ii) any penalty and interest
assessments associated with such Excise Tax. The determination of whether any
Payment is subject to an Excise Tax and, if so, the amount and time of any
Gross-Up Payment pursuant to this Section 8 shall be made by an independent
auditor (the “Auditor”) jointly selected by the parties and paid by the Company.
Unless Executive agrees otherwise in writing, the Auditor shall be a nationally
recognized United States public accounting firm that has not, during the two
years preceding the date of its selection, acted in any way on behalf of the
Company or any of its affiliates. If the parties cannot agree on the firm to

9



--------------------------------------------------------------------------------



 



serve as the Auditor, then the parties shall each select one accounting firm and
those two firms shall jointly select the accounting firm to serve as the
Auditor. The parties shall cooperate with each other in connection with any
Proceeding or Claim relating to the existence or amount of any liability for
Excise Tax. All expenses relating to any such Proceeding or Claim (including
attorneys’ fees and other expenses incurred by Executive in connection
therewith) shall be paid by the Company promptly upon demand by Executive, and
any such payment shall be subject to a Gross-Up Payment under this Section 8 in
the event that Executive is subject to Excise Tax on such payment. This
Section 8 shall apply irrespective of whether a Change of Control has occurred.
Any Gross-Up Payment or reimbursement for expenses relating to a Proceeding or
Claim described in this Section 8 shall be made by the end of the calendar year
following the calendar year in which the Executive remits the Excise Tax.
     9. Confidential Information.
     (a) Executive acknowledges that the information, observations and data
(including trade secrets) obtained by him while employed by the Company
concerning the business or affairs of the Company or any of its affiliates
(“Confidential Information”) are the property of the Company or such affiliate.
Therefore, except in the course of Executive’s duties to the Company or as may
be compelled by law or appropriate legal process, Executive agrees that he shall
not disclose to any person or entity or use for his own purposes any
Confidential Information or any confidential or proprietary information of other
persons or entities in the possession of the Company and its affiliates (“Third
Party Information”), without the prior written consent of the Board, unless and
to the extent that the Confidential Information or Third Parry Information
becomes generally known to and available for use by the public other than as a
result of Executive’s acts or omissions. Except in the course of Executive’s
duties to the Company or as may be compelled by law or appropriate legal
process, Executive will not, during his employment by the Company, or
permanently thereafter, directly or indirectly use, divulge, disseminate,
disclose, lecture upon, or publish any Confidential Information, without having
first obtained written permission from the Board to do so. Executive shall
deliver to the Company at the termination or expiration of the Employment
Period, or at any other time the Company may reasonably request, all memoranda,
notes, plans, records, reports, computer files, disks and tapes, printouts and
software and other documents and data (and copies thereof) embodying or relating
to Third Party Information, Confidential Information or the business of the
Company, or its affiliates which he may then possess or have under his control.
Notwithstanding the foregoing, the Company hereby waives the right to assert an
“inevitable disclosure” argument in any legal proceeding against Employee after
the termination of his employment.
     (b) Executive shall be prohibited from using or disclosing any confidential
information or trade secrets that Executive may have learned through any prior
employment. If at any time during his employment with the Company or any of its
affiliates, Executive believes he is being asked to engage in work that will, or
will be likely to, jeopardize any confidentiality, or other obligations
Executive may have to former employers, Executive shall immediately advise the
Board so that Executive’s duties can be modified appropriately. Executive
represents and warrants to the Company that Executive took nothing with him
which belonged to any former employer when Executive left his prior position and
that Executive has nothing that contains any information which belongs to any
former employer. If at any time Executive discovers this is incorrect, Executive
shall promptly return any such materials to Executive’s former employer. The
Company does not want any such materials, and Executive shall not be

10



--------------------------------------------------------------------------------



 



permitted to use or refer to any such materials in the performance of
Executive’s duties hereunder.
     10. Intellectual Property, Inventions and Patents. Executive acknowledges
that all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, trade secrets, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any confidential information) and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which may relate to the Company’s or any
of its affiliates’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company and its affiliates (“Work Product”), belong to the Company or such
affiliate. Executive shall promptly disclose such Work Product to the Board and,
at the Company’s expense, perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments). Executive acknowledges that all applicable Work
Product shall be deemed to constitute “works made for hire” under the U.S.
Copyright Act of 1976, as amended. To the extent any Work Product is not deemed
a work made for hire, then Executive hereby assigns to the Company or such
affiliate all right, title and interest in and to such Work Product, including
all related intellectual property rights.
     11. Non-Compete, Non-Solicitation.
     (a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of his employment with
the Company and its affiliates he shall become familiar with the Company’s trade
secrets and with other Confidential Information concerning the Company and its
affiliates and that his services shall be of special, unique and extraordinary
value to the Company and its affiliates, and therefore, Executive agrees that,
during the Employment Period and for one (1) year thereafter (the “Noncompete
Period”), he shall not directly or indirectly own any interest in, manage,
control, participate in, consult with, render services for, be employed in an
executive, managerial or administrative capacity by, or in any manner engage in
any company engaged in a business that competes with any businesses of the
Company or its affiliates, as such businesses exist or are in process during the
Employment Period or on the date of the termination or expiration of the
Employment Period within any geographical area in which the Company or its
affiliates engage or have definitive plans to engage in such businesses. Nothing
herein shall prohibit Executive from being a passive owner of not more than 2%
of the outstanding stock of any class of a corporation which is publicly traded,
so long as Executive has no active participation in the business of such
corporation. Notwithstanding the foregoing, the provisions of this Section 11(a)
shall not apply in the case of any material breach of the Company’s obligations
under Section 6 or Section 7 which remains uncured for more than twenty
(20) days after notice is received from Executive of such breach, which such
notice shall include a detailed description of the grounds constituting such
breach.
     (b) During the Noncompete Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company or any of its affiliates to leave the employ of the
Company or such affiliate, or in any way interfere with

11



--------------------------------------------------------------------------------



 



the relationship between the Company or any affiliate and any employee thereof,
(ii) hire any person who was an employee of the Company or any affiliate during
the last six months of the Employment Period; or (iii) induce or attempt to
induce any customer, supplier, licensee, licensor, franchisee or other business
relation of the Company or any affiliate to cease doing business with the
Company or such affiliate, or in any way interfere with the relationship between
any such customer, supplier, licensee or business relation and the Company or
any affiliate (including, without limitation, making any negative or disparaging
statements or communications regarding the Company or its affiliates).
     (c) If, at the time of enforcement of this Section 11, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
Section 11 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel.
     (d) In the event of the breach or a threatened breath by Executive of any
of the provisions of this Section 11, the Company would suffer irreparable harm,
and in addition and supplementary to other rights and remedies existing in its
favor, the Company shall be entitled to specific performance and/or injunctive
or other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof (without posting a
bond or other security). In addition, in the event of a breach or violation by
Executive of Section 11(a), the Noncompete Period shall be automatically
extended by the amount of time between the initial occurrence of the breach or
violation and when such breach or violation has been duly cured.
     12. Executive’s Representations. Executive hereby represents and warrants
to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound which has not been
waived, (ii) Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other person or
entity which has not been waived, and (iii) on the Effective Date, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that he
has consulted with independent legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein.
     13. Survival. Sections 5 through 28, inclusive, shall survive and continue
in full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.
     14. Notices. Any notice, communication or request provided for in this
Agreement shall be in writing and shall be either personally delivered (with a
written acknowledgement of receipt), sent by nationally recognized overnight
courier service (with a written

12



--------------------------------------------------------------------------------



 



acknowledgement of receipt by the overnight courier) or mailed by certified or
registered mail, return receipt requested, to the recipient at the address below
indicated:
     Notices to Executive:
David Crane
Orchard Hill
3071 Lawrenceville Road
Lawrenceville, NJ 08648
Notices to the Company:
Denise Wilson
Chief Administrative Officer
NRG Energy, Inc.
211 Carnegie Center
Princeton, NJ 08540
J. Andrew Murphy
EVP, General Counsel
NRG Energy, Inc.
211 Carnegie Center
Princeton, NJ 08540
or such other address or to the attention of such other person as the recipient
party shall have specified by ten (10) days prior written notice to the sending
party. Any notice under this Agreement shall be deemed to have been given when
(i) when personally delivered, (ii) two (2) days after being sent by overnight
courier or (iii) three (3) days after mailing by certified or registered mail.
     15. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such, invalid, illegal or unenforceable provision had never
been contained herein.
     16. Complete Agreement. This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
For the sake of clarity, except as otherwise specifically provided herein, this
Agreement supersedes the Original Agreement.
     17. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

13



--------------------------------------------------------------------------------



 



     18. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
     19. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the beneficiaries, heirs and representatives of Executive and
the successors and assigns of the Company. The Company shall require any
successor (whether direct or indirect, by purchase, merger, reorganization,
consolidation, acquisition of property or stock, liquidation, or otherwise) to
all or a majority of its assets, by agreement in form and substance satisfactory
to Executive, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
this Agreement if no such succession had taken place. Regardless whether such
agreement is executed, this Agreement shall be binding upon any successor of the
Company in accordance with the operation of law and such successor shall be
deemed the “Company” for purposes of this Agreement. Executive may not assign
his rights (except by will or the laws of descent and distribution) or delegate
his duties or obligations hereunder. Except as provided by this Section 19, this
Agreement is not assignable by any party and no payment to be made hereunder
shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or other charge.
     20. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
     21. Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and
Executive, and no course of conduct or course of dealing or failure or delay by
any party hereto in enforcing or exercising any of the provisions of this
Agreement (including, without limitation, the Company’s right to terminate the
Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
     22. Insurance. The Company may, at its discretion, apply for and procure in
its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.
     23. Indemnification and Reimbursement of Payments on Behalf of Executive.
The Company and its affiliates shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its affiliates to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes (“Taxes”) imposed with respect to Executive’s compensation or other
payments from the Company or any of its affiliates or Executive’s ownership
interest in

14



--------------------------------------------------------------------------------



 



the Company (including, without limitation, wages, bonuses, dividends, the
receipt or exercise of equity options and/or the receipt or vesting of
restricted equity). In the event the Company or any of its affiliates does not
make such deductions or withholdings at the written request of the Executive,
Executive shall indemnify the Company and its affiliates for any amounts paid
with respect to any such Taxes, together with any interest, penalties and
related expenses thereto.
     24. Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT IN COMPLIANCE WITH THE PROVISIONS OF
PARAGRAPH 14 (NOTICE) SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT
OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS SECTION 24. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
     25. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
     26. Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial and investment opportunities or
offers presented to Executive that relate to the business of the Company or its
affiliates (“Corporate Opportunities”), if Executive wishes to accept or pursue,
directly or indirectly, such Corporate Opportunities on Executive’s own behalf.
This Section 26 shall not apply to purchases of publicly traded stock by
Executive.
     27. Legal Costs. Except as otherwise agreed to by the parties, the Company
shall pay the Executive for costs of litigation or other disputes during
Executive’s lifetime including, without limitation, reasonable attorneys’ fees
incurred by Executive in asserting any claims or defenses under this Agreement,
except that Executive shall bear his own costs of such litigation or disputes
(including, without limitation attorneys’ fees) if the court finds in favor of
the Company with respect to any claims or defenses asserted by the Executive.

15



--------------------------------------------------------------------------------



 



     28. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its affiliates, upon the
Company’s reasonable request, with respect to any internal, investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company during the
Employment Period (including, without limitation, Executive being available to
the Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may come into Executive’s
possession during the Employment Period); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment. In the
event the Company requires Executive’s cooperation in accordance with this
Section 28, the Company shall reimburse Executive for reasonable out-of-pocket
expenses (including travel, lodging and meals) incurred by Executive during
Executive’s lifetime in connection with such cooperation, subject to reasonable
documentation. In addition, the Company shall compensate Executive at a rate of
$500 per hour for the time in excess of one business day, per occurrence or
event, that Executive reasonably spends complying with his obligations under
this Section after the expiration of the Employment Period.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  NRG ENERGY, INC.
 
           
 
  By:   /s/ Howard Cosgrove    
 
           
 
      Howard Cosgrove    
 
      Board Chairman    
 
           
 
      /s/ David W. Crane    
 
           
 
      David W. Crane    
 
      President & CEO    

16



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE
     In consideration of the payments and benefits (the “Severance Payment”)
paid or to be paid to me pursuant to and in accordance with the terms of my
Employment Agreement with NRG Energy, Inc. dated December 4, 2008 (the
“Agreement”), on behalf of myself, my heirs, executors, administrators,
successors, and assigns, I hereby fully and forever RELEASE and DISCHARGE NRG
ENERGY, INC., its affiliates and their officers, directors, agents, employees,
representatives, successors and assigns (hereinafter, collectively called the
“Company”), from any and all claims and causes of action arising out of or
relating in any way to my employment with the Company, including, but not
limited to, the offer of employment and termination of my employment, and I
agree that I will not in any manner institute, prosecute or pursue any
complaints, claims, charges, liabilities, claims for relief, demands, suits,
actions or causes of action against the Company that are covered by this
RELEASE.
     Notwithstanding the foregoing, expressly excluded from this RELEASE are any
claims or causes of action which I may have (i) seeking enforcement of my rights
under the Agreement, including, without limitation, Sections 6, 7, 8 and 27
thereof, or any other plan, policy or arrangement of the Company, (ii) seeking
to obtain contribution as permitted by applicable law in the event of the entry
of judgment against me as a result of any act or failure to act for which both I
and the Company are held to be jointly liable, (iii) arising out of or relating
in any way to acts or omissions after the date of this RELEASE or otherwise not
covered by this RELEASE, and (iv) which cannot be waived by law. I shall also
retain the right to seek indemnification from the Company, to the extent
permitted under applicable law and Section 7 of the Agreement.
     1. I understand and agree that, except as specifically provided above, this
RELEASE is a full and complete waiver of all claims relating to my employment
with the Company, including, but not limited to, claims of wrongful discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
violation of public policy, defamation, personal injury and emotional distress,
claims under Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, as amended
by the Older Workers Benefit Protection Act of 1990, the Americans With
Disabilities Act, the Rehabilitation Act of 1973, as amended, the Equal Pay Act
of 1963, Section 1981 of the Civil Rights Act of 1866, any of the Delaware State
employment, discrimination or wage payment laws, the Fair Labor Standards Act of
1938, as amended, the Family and Medical Leave Act of 1993, and the Employee
Retirement Income Security Act of 1974, as amended, claims arising from any
legal restrictions on the Company’s right to terminate employees (including,
without limitation, claims arising under various contract, tort, public policy
or wrongful discharge theories under any federal, state or local law, or under
the federal Worker Adjustment and Retraining Notification Act of 1988, as
amended, or any similar state or local law), and any claims for attorney’s fees
or costs.
     2. I understand that I have received or will receive, regardless of the
execution of this RELEASE, all amounts due to me pursuant to Sections 6(d), 7
and 8 of the Agreement. I further understand and agree that the Company will not
provide me with any additional payments or benefits under the Agreement
(including, without limitation, payments under Section 6(a) of the Agreement)
unless I execute this RELEASE. In consideration of the execution of this

A-1



--------------------------------------------------------------------------------



 



RELEASE, I will receive additional payments and benefits specified in Section
6(a) of the Agreement.
     3. In addition, and in further consideration of the foregoing, I
acknowledge and agree that if I hereafter discover facts different from or in
addition to those which I now know or believe to be true that this RELEASE shall
be and remain effective in all respects notwithstanding such different or
additional facts or the discovery thereof. I understand that this RELEASE does
not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967, as amended, which arise after the date
I sign this RELEASE.
     4. As part of my existing and continuing obligation to the Company, I have
returned or, within seven (7) days of my termination will return to the Company
all Confidential Information and Third Party Information (as such terms are
defined in the Agreement) in accordance with the terms of the Agreement. I
affirm my obligation to keep all Confidential Information confidential and not
to disclose it to any third party as required by Section 9 of the Agreement.
     5. I agree not to disclose, either directly or indirectly, any information
whatsoever regarding (i) any of the terms or the existence of this RELEASE and
my benefits under the Agreement or (ii) any other claim I may have against the
Company, to any person or organization, including but not limited to members of
the press and media, present and former employees of the Company, companies who
do business with the Company; or other members of the public. Notwithstanding
the preceding sentence, I may reveal such terms of this RELEASE and the
Severance Payment to my spouse, accountants or attorneys or as are necessary to
comply with a request made by the Internal Revenue Service, as otherwise
compelled by a court or agency of competent jurisdiction, as allowed and/or
required by law.
     6. This RELEASE shall be governed by the laws of the State of Delaware.
     7. This RELEASE contains the entire agreement between the Company and me
with respect to any matters referred to in the RELEASE and shall supersede any
all other agreements, whether written or oral, with respect to such matters. I
understand and agree that this RELEASE shall not be deemed or construed at any
time as an admission of liability or wrongdoing by either myself or the Company.
Notwithstanding the foregoing, it is understood and agreed that my termination
will be treated for all purposes as a termination without Cause or for Good
Reason under Section 6(a) of the Agreement and that I shall be entitled to all
payments and benefits under the Agreement consistent with such a termination.
     8. If any one or more of the provisions contained in this RELEASE is, for
any reason, held to be unenforceable, that holding will not affect any other
provision of this RELEASE, but, with respect only to the jurisdiction holding
the provision to be unenforceable, this RELEASE shall then be construed as if
such unenforceable provision or provisions had never been contained therein.

A-2



--------------------------------------------------------------------------------



 



     9. Before executing this RELEASE, I obtained sufficient information to
intelligently exercise my own judgment about the terms of the RELEASE. The
Company has informed me in writing to consult an attorney before signing this
RELEASE, if I wish.
     I also understand for a period of fifteen (15) days after I sign this
RELEASE, I may revoke this RELEASE and that the RELEASE will not become
effective until fifteen (15) days after I sign it, and only then if I do not
revoke it. In order to revoke this RELEASE, I must deliver, or cause to be
delivered, to Denise Wilson; VP, Human Resources by First Class mail or
facsimile 609-524-4530, by no later than fifteen (15) days after I execute this
RELEASE, a letter stating that I am revoking it.
     10. My severance and other termination benefits under the Agreement will be
paid in accordance with the terms of the Agreement. If I choose to revoke this
RELEASE within fifteen (15) days after I sign it, such benefits will not be due
and payable, and the RELEASE will have no effect.
     11. If I fail to comply with my agreement not to institute, prosecute or
pursue any complaints, claims, charges, liabilities, claims for relief, demands
suits or causes of actions against the Company (except as set forth in the
second unnumbered paragraph at the beginning of this Release above, including,
without limitation, any claims or causes of actions I may have as a result of
any acts or omissions that occur after the date of this Release), or if I
materially and willfully fail to comply with the terms of Section 4 and 5 of
this RELEASE, I will forfeit the additional payments and benefits due under the
Agreement.

A-3



--------------------------------------------------------------------------------



 



EMPLOYEE’S ACCEPTANCE OF RELEASE
BEFORE SIGNING MY NAME TO THIS RELEASE, I STATE THAT: I HAVE READ IT; UNDERSTAND
IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AM AWARE OF MY RIGHT TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND I HAVE SIGNED IT KNOWINGLY AND
VOLUNTARILY. EXCEPT FOR THE MATTERS EXPRESSLY STATED IN THIS RELEASE, THE
COMPANY HAS NEITHER MADE ANY REPRESENTATION NOR OFFERED ME ANY INDUCEMENT TO
SIGN THIS RELEASE.

             
 
  By:        
 
           
 
      David W. Crane
President & CEO    
 
                Date:

Agreed to and accepted:
NRG ENERGY, INC.

     
By:
   
 
  Howard Cosgrove
Board Chairman

 